UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36168 ARC LOGISTICS PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 36-4767846 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 725 Fifth Avenue, 19th Floor New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212)993-1290 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler þ Non-acceleratedfiler ¨ (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No þ As of May 2, 2016, there were 13,181,409 common units and 6,081,081 subordinated units outstanding. ARC LOGISTICS PARTNERS LP TABLE OF CONTENTS Page GLOSSARY OF TERMS 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended March 31, 2016 and 2015 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 5 Condensed Consolidated Statements of Partners’ Capital for the Three Months Ended March 31, 2016 6 Notes to Condensed Consolidated Financial Statements 7 Cautionary Statement Regarding Forward-Looking Statements 28 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 40 Item1A. Risk Factors 40 Item 5. Other Information 40 Item 6. Exhibits 41 SIGNATURES 42 EXHIBIT INDEX 43 GLOSSARY OF TERMS Adjusted EBITDA:Represents net income before interest expense, income taxes and depreciation and amortization expense, as further adjusted for other non-cash charges and other charges that are not reflective of our ongoing operations. Adjusted EBITDA is not a presentation made in accordance with GAAP. Please see the reconciliation of Adjusted EBITDA to net income in Part I, Item2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Overview of Our Results of Operations—Adjusted EBITDA.” ancillary services fees:Fees associated with ancillary services, such as heating, blending and mixing our customers’ products that are stored in our tanks. bpd:Barrels per day. Distributable Cash Flow:Represents Adjusted EBITDA less (i)cash interest expense paid; (ii)cash income taxes paid; (iii)maintenance capital expenditures paid; and (iv)equity earnings from the LNG Interest; plus (v) deferred revenue adjustments; and (vi)cash distributions from the LNG Interest. Distributable Cash Flow is not a presentation made in accordance with GAAP. Please see the reconciliation of Distributable Cash Flow to net income in Part I, Item2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Overview of Our Results of Operations—Distributable Cash Flow.” expansion capital expenditures:Capital expenditures that we expect will increase our operating capacity or operating income over the long term. Examples of expansion capital expenditures include the acquisition of equipment or the construction, development or acquisition of additional storage, terminalling or pipeline capacity to the extent such capital expenditures are expected to increase our long-term operating capacity or operating income. GAAP:Generally accepted accounting principles in the United States. LNG: Liquefied natural gas. maintenance capital expenditures:Capital expenditures made to maintain our long-term operating capacity or operating income. Examples of maintenance capital expenditures include expenditures to repair, refurbish and replace storage, terminalling and pipeline infrastructure, to maintain equipment reliability, integrity and safety and to comply with environmental laws and regulations to the extent such expenditures are made to maintain our long-term operating capacity or operating income. mbpd:One thousand barrels per day. SEC:U.S. Securities and Exchange Commission. storage and throughput services fees:Fees paid by our customers to reserve tank storage, throughput and transloading capacity at our facilities and to compensate us for the receipt, storage, throughput and transloading of crude oil and petroleum products. transloading: The transfer of goods or products from one mode of transportation to another (e.g., from railcar to truck). 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements ARC LOGISTICS PARTNERS LP CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except unit amounts) (Unaudited) March 31, December 31, Assets: Current assets: Cash and cash equivalents $ $ Trade accounts receivable Due from related parties Inventories Other current assets Total current assets Property, plant and equipment, net Investment in unconsolidated affiliate Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and partners’ capital: Current liabilities: Accounts payable $ $ Accrued expenses Due to general partner Other liabilities Total current liabilities Credit facility Other non-current liabilities Total liabilities Commitments and contingencies Partners’ capital: General partner interest - - Limited partners’ interest Common units – (13,181,409 and 13,174,410 units issued and outstanding at March 31, 2016 and December 31, 2015, respectively) Subordinated units – (6,081,081 units issued and outstanding at March 31, 2016 and December 31, 2015) Non-controlling interests Accumulated other comprehensive (loss) income Total partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ARC LOGISTICS PARTNERS LP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In thousands, except per unit amounts) (Unaudited) Three Months Ended March 31, Revenues: Third-party customers $ $ Related parties Expenses: Operating expenses Selling, general and administrative Selling, general and administrative – affiliate Depreciation Amortization Total expenses Operating (loss) income ) Other income (expense): Equity earnings from unconsolidated affiliate Other income - 5 Interest expense ) ) Total other income, net 94 Income before income taxes Income taxes 28 52 Net income Net income attributable to non-controlling interests ) - Net income attributable to partners' capital Other comprehensive (loss) income ) ) Comprehensive (loss) income attributable to partners’ capital $ $ ) Earnings (loss) per limited partner unit: Common units (basic and diluted) $ $ Subordinated units (basic and diluted) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ARC LOGISTICS PARTNERS LP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization Equity earnings from unconsolidated affiliate, net of distributions ) ) Amortization of deferred financing costs 96 Unit-based compensation Changes in operating assets and liabilities: Trade accounts receivable ) ) Due from related parties ) Inventories ) ) Other current assets 56 ) Accounts payable ) ) Accrued expenses ) ) Due to general partner Other liabilities Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Investment in unconsolidated affiliate - ) Net cash paid for acquisitions ) - Net cash used in investing activities ) ) Cash flows from financing activities: Distributions ) ) Deferred financing costs ) ) Proceeds from credit facility - Payments of earn-out liability ) - Distributions paid to non-controlling interests ) - Distribution equivalent rights paid on unissued units ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes 27 52 Non-cash investing and financing activities: Increase (decrease) in purchases of property plant and equipment in accounts payable and accrued expenses The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 ARC LOGISTICS PARTNERS LP CONDENSED CONSOLIDATED STATEMENTS OF PARTNERS’ CAPITAL (In thousands) (Unaudited) Partners' Capital Limited Partner Common Interest Limited Partner Subordinated Interest Non-Controlling Interests Accumulated Other Comprehensive Income Total Partners' Capital Partners’ capital at December 31, 2015 $ Net income - Other comprehensive income - - - ) ) Unit-based compensation - - - Distribution equivalent rights paid on unissued units ) - - - ) Distributions ) ) ) - ) Partners’ capital at March 31, 2016 $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 ARC LOGISTICS PARTNERS LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1—Organization and Presentation Defined Terms Unless the context clearly indicates otherwise, references in these unaudited condensed consolidated financial statements (“interim statements”) to “Arc Logistics” or the “Partnership” refer to Arc Logistics Partners LP and its subsidiaries. Unless the context clearly indicates otherwise, references to our “General Partner” refer to Arc Logistics GP LLC, the general partner of Arc Logistics. References to “Sponsor” or “Lightfoot” refer to Lightfoot Capital Partners, LP and its general partner, Lightfoot Capital Partners GP LLC. References to “GCAC” refer to Gulf Coast Asphalt Company, L.L.C., which contributed its preferred units in Arc Terminals LP, predecessor to Arc Logistics (“Arc Terminals”), to the Partnership upon the consummation of the Partnership’s initial public offering in November 2013 (“IPO”). References to “Center Oil” refer to GP&W, Inc., d.b.a. Center Oil, and affiliates, including Center Terminal Company-Cleveland, which contributed its limited partner interests in Arc Terminals to the Partnership upon the consummation of the IPO. References to “Gulf LNG Holdings” refer to Gulf LNG Holdings Group, LLC and its subsidiaries, which own a liquefied natural gas regasification and storage facility in Pascagoula, MS, which is referred to herein as the “LNG Facility.” The Partnership owns a 10.3% limited liability company interest in Gulf LNG Holdings, which is referred to herein as the “LNG Interest.” Organization and Description of Business The Partnership is a fee-based, growth-oriented Delaware limited partnership formed by Lightfoot in 2007 to own, operate, develop and acquire a diversified portfolio of complementary energy logistics assets. The Partnership is principally engaged in the terminalling, storage, throughput and transloading of crude oil and petroleum products. The Partnership is focused on growing its business through the optimization, organic development and acquisition of terminalling, storage, rail, pipeline and other energy logistics assets that generate stable cash flows. In November 2013, the Partnership completed its IPO by selling 6,786,869 common units (which includes 786,869 common units issued pursuant to the exercise of the underwriters’ over-allotment option) representing limited partner interests in the Partnership at a price to the public of $19.00 per common unit. In connection with the IPO, the Partnership amended and restated its $40.0 million revolving credit facility. Our energy logistics assets are strategically located in the East Coast, Gulf Coast, Midwest, Rocky Mountains and West Coast regions of the United States and supply a diverse group of third-party customers, including major oil companies, independent refiners, crude oil and petroleum product marketers, distributors and various industrial manufacturers. Depending upon the location, our facilities possess pipeline, rail, marine and truck loading and unloading capabilities allowing customers to receive and deliver product throughout North America. Our asset platform allows customers to meet the specialized handling requirements that may be required by particular products. Our combination of diverse geographic locations and logistics platforms gives us the flexibility to meet the evolving demands of existing customers and address those of prospective customers. As of March 31, 2016, our assets consisted of: ● 21 terminals in twelve states located in the East Coast, Gulf Coast, Midwest, Rocky Mountains and West Coast regions of the United States with approximately 7.7million barrels of crude oil and petroleum product storage capacity; ● four rail transloading facilities with approximately 126,000 bpd of throughput capacity; and ● the LNG Interest in connection with the LNG Facility, which has 320,000 M3 of LNG storage, 1.5 bcf/d natural gas sendout capacity and interconnects to major natural gas pipeline networks The Partnership interests included the following as of March 31, 2016: ● 13,181,409 common units representing limited partner interests (of which 68,617 common units are held by Lightfoot); ● 6,081,081 subordinated units representing limited partner interests (of which 5,146,264 subordinated units are held by Lightfoot); ● a non-economic general partner interest (which is held by our general partner, which is owned by Lightfoot); and ● incentive distribution rights (which are held by our general partner, which is owned by Lightfoot). Note 2—Summary of Significant Accounting Policies The Partnership has provided a discussion of significant accounting policies in its Annual Report on Form 10-K for the year ended December31, 2015 (the “2015 Partnership 10-K”). Certain items from that discussion are repeated or updated below as necessary to assist in the understanding of these interim statements. 7 Basis of Presentation The accompanying interim statements of the Partnership have been prepared in accordance with GAAP for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X issued by the SEC. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring adjustments and disclosures necessary for a fair statement of these interim statements have been included. The results reported in these interim statements are not necessarily indicative of the results that may be reported for the entire year or for any other period. These interim statements should be read in conjunction with the Partnership’s consolidated financial statements for the year ended December31, 2015, which are included in the 2015 Partnership 10-K, as filed with the SEC. The year-end balance sheet data was derived from the audited financial statements, but does not include all disclosures required by GAAP.
